Order filed, May 4, 2022.




                                           In The
                                  Court of Appeals
                                         For The
                             First District of Texas
                                        ____________

                                   NO. 01-22-00293-CV

   GARY SHEPHERD, LINDA SHEPHERD, AND ALL OTHER OCCUPANTS,
                           Appellant

                                             V.

                         MWS ACQUISITIONS, LLC, Appellee


                           On Appeal from the County Court
                                Llano County, Texas
                               Trial Court Case 03015


                                          ORDER
       The reporter’s record in this case was due March 31, 2022. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Gly Poage, the official (or substitute) court reporter, to file the record in
this appeal, if any, within 30 days of the date of this order.
PER CURIAM